Citation Nr: 0114622	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  95-07 088	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
depressive reaction (psychiatric disability) prior to 
November 17, 1997.

2.  Entitlement to special monthly compensation based on 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  The issue of entitlement to an increased evaluation 
for anxiety reaction (then rated at 50 percent) was remanded 
by the Board of Veterans' Appeals (Board) in September 1997 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, for additional development, to 
include a VA examination.  While the case was in remand 
status, the new issue of entitlement to special monthly 
compensation based on being housebound was developed for 
appellate consideration.  

An April 2000 rating decision granted an increased evaluation 
of 70 percent for the veteran's service-connected psychiatric 
disability, effective November 17, 1997.  A September 2000 
rating decision granted entitlement to a total disability 
rating based on unemployability due to service-connected 
disability, effective November 17, 1997.  Later in September 
2000, the RO informed the veteran's custodian that the grant 
of a total disability rating would be considered a "grant of 
benefits sought on appeal" unless she responded within 30 
days of the RO's letter.  

Although the veteran's custodian did not respond to the 
September 2000 letter, the Board finds that the veteran was 
not granted the complete benefit sought on appeal, and the 
September 2000 letter did not make it clear that the appeal 
for an increased rating for the veteran's service-connected 
psychiatric disability would be considered satisfied if the 
custodian failed to respond.  Generally, a substantive  
appeal may only be withdrawn in writing by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2000).  Consequently, the Board concludes that issue of 
entitlement to an evaluation in excess of 50 percent for 
psychiatric disability for the appeal period prior to 
November 17, 1997, is still part of the veteran's appeal and 
to this extent the issue will be addressed in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2. Prior to November 17, 1997, the veteran's service-
connected psychiatric disability was manifested by 
psychoneurotic symptoms productive of not more than 
considerable social and industrial impairment; suicidal 
ideation, obsessive rituals, impaired speech, neglect of 
personal appearance and hygiene, and spatial disorientation 
due to service-connected disability are not shown to have 
been present.

3.  The veteran's service connected psychiatric disability is 
currently rated at 70 percent disabling and he has been 
assigned an individual unemployability rating (100 percent) 
based on service-connected disability.

4.  The veteran is not confined to his dwelling or 
institutionalized due to service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
50 percent for service-connected psychiatric disability prior 
to November 17, 1997, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 
(1996); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9433 (1997).

2.  The criteria for an award of special monthly compensation 
based on housebound status have not been met.  38 U.S.C.A. §§ 
1114, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.350 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
veteran's claims were most recently considered by the RO, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
This liberalizing law is applicable to the veteran's case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Specifically, VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Since the veteran has been informed of the 
requirements to establish entitlement to the benefits sought 
on appeal and all records identified by the veteran that are 
relevant to the issues on appeal have been obtained, the 
Board has concluded that there is no prejudice to the veteran 
in the Board's adjudication of this issue in light of the 
requirements of VCAA.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).

I.  Increased Rating

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
psychiatric disability.  The Board finds nothing in the 
historical record which discloses that the evidence of record 
is inadequate for rating purposes, nor has the Board found 
any of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

The veteran was hospitalized at a VA hospital from June to 
July 1994 for a psychiatric disability.  He noted that one of 
his sons had recently been killed in an accident and that his 
other son had a history of a bipolar disorder.  The veteran 
complained of feeling depressed all of the time and of 
nervousness.  On mental status examination, the veteran's 
mood was depressed and his affect was blunted.  His speech 
was normal; he was alert and oriented.  He was treated with 
psychiatric medication.  The discharge diagnoses included 
organic mood disorder and possible mild dementia.

VA treatment records dated from August 1994 to February 1996 
show an assessment in September 1994 of senile dementia with 
depression and anxiety.  The assessment in December 1994, 
August 1995, and February 1996 was psychosis, not otherwise 
specified.  Organic affective syndrome was the assessment in 
February 1995.

Records of private home health visits by Columbia Homecare, 
dated from May 1995 to September 1997 are also on file.

August 1995 statements in support of the veteran's claim from 
D. Y. and D. M., who have known the veteran for many years, 
at to the effect that there had been a change in the 
veteran's behavior and personality since the death of his son 
approximately one year earlier.

The veteran testified at a hearing at the RO in September 
1995 that he was receiving outpatient therapy and medication 
for his psychiatric disability, that he did not like to be 
around other people, and that his psychiatric condition had 
gotten worse over the previous several years.

On VA psychiatric examination in October 1995, the veteran 
said that he had not worked in many years due to his 
emotional condition.  He complained of insomnia, anger, an 
inability to deal with other people, auditory hallucinations, 
and daily suicidal ideation.  He was taking medication for 
his psychiatric disability.  On mental status examination, 
the veteran was described as casually dressed.  He was 
somewhat agitated, and his memory was poor.  He was 
considered oriented and his insight was good.  His mood was 
somewhat depressed.  The diagnoses were schizoaffective 
disorder and generalized anxiety disorder.

On VA psychiatric examination in May 1996, the veteran gave a 
history of 5-6 prior hospitalizations for his psychiatric 
disability.  He complained that his psychiatric disability 
had increased over the years, with nightmares, flashbacks, an 
exaggerated startle response, hypervigilance, poor 
concentration, memory loss, auditory and visual 
hallucinations, constant depression, insomnia, and diminished 
enjoyment of activities.  He was taking medication for his 
psychiatric disability.  It was noted on mental status 
examination that the veteran was well-groomed; his appearance 
was considered within societal norms.  He was oriented to 
person and time; his orientation to place was somewhat 
impaired.  His speech was normal and relevant.  His memory, 
perceptual process, and abstract thinking appeared to be 
impaired.  He had problems with auditory and visual 
hallucinations.  His mood was euthymic; his affect was 
appropriate.  The veteran denied any obsessive thought 
patterns.  

In response to specific questions, the examiner in May 1996 
concluded that the veteran had a mild form of dementia, which 
caused impairment of long-term memory and intellectual 
functioning, and that a number of his symptoms, including 
depression and insomnia, were likely due to post-traumatic 
stress disorder (PTSD) and residuals of open heart surgery.  
The diagnoses were PTSD, schizo-affective disorder, and 
vascular dementia with depressed mood.

VA treatment records from October 1996 to November 6, 1997, 
reveal continued psychiatric problems.  The assessments in 
October 1996 were dementia, not otherwise specified, with 
symptoms of anxiety and somatization; and history of service-
connection for neurosis.  The assessment in April and early 
July 1997 was dementia, not otherwise specified.  The 
assessment later in July 1997 was depression, considered to 
be due to his medical condition.  Major depression was noted 
in September 1997.  Major depression and PTSD were diagnosed 
on November 6, 1997.

The veteran was hospitalized at a VA hospital from September 
29 to October 3, 1997, with complaints of increased 
depression, insomnia, headaches, and tinnitus.  When examined 
during hospitalization, the veteran was alert and oriented.  
He had mild distress or anxiety.  The veteran's psychiatric 
medication was adjusted.  It was noted that his depression 
improved significantly during hospitalization.  The relevant 
discharge diagnoses were major depression and PTSD.



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran's claim for an increased evaluation for 
psychiatric disability was received by VA in July 1994.  
Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52700 (1996).  See also 
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991) (where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so).  

Under 38 C.F.R. § 4.132, Diagnostic Codes 9400, effective 
prior to November 7, 1996, a 50 percent rating was warranted 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment. 

Under Diagnostic Code 9411, 38 C.F.R. § 4.130, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
psychiatric disability involving occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for psychiatric 
disability if it is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The veteran has been assigned a 50 percent evaluation for the 
period of time in question.  The medical evidence on file 
prior to November 17, 1997, reveals multiple psychiatric 
symptomatology, including depression, insomnia, nightmares 
and flashbacks, anger, and an inability to deal with others.  
However, there are several psychiatric diagnoses prior to 
November 17, 1997, including dementia, psychosis, major 
depression, and PTSD, which are not part of his service 
connected psychiatric disability.  Generally, if the 
manifestations of a service-connected disability cannot be 
separated from the manifestations of a non-service-connected 
disability, all manifestations must be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  In this case, the VA examiner concluded on 
examination in May 1996 that some of the veteran's 
psychiatric symptomatology was most likely due to dementia, 
including his memory and intellectual problems, and PTSD, 
including his depression, thoughts of dying, and insomnia.  
In October 1996, the veteran's dementia with symptoms and 
anxiety and somatization was distinguished diagnostically 
from his service-connected neurosis which was diagnosed only 
by history.  In late July 1997, the veteran was diagnosed 
with depression, but his problems were attributed to his 
medical condition.  

The Board finds the evidence prior to November 17, 1997, does 
not demonstrate the symptomatology due to the veteran's 
service-connected psychiatric disability produced more than 
considerable social and industrial impairment.  Even though 
there is evidence that, prior to November 17, 1997, the 
veteran's service-connected neurosis could not be 
disassociated from some of the symptomatology needed for an 
increased evaluation of 70 percent under the new criteria, 
such as difficulty in adapting to stressful circumstances and 
an inability to establish and maintain effective 
relationships, there is a lack of evidence of a greater 
number of the symptoms listed under the 70 percent 
evaluation.  The evidence indicates that, prior to November 
17, 1997, the veteran's service-connected psychiatric 
disability did not cause suicidal ideation, which was thought 
to be due to PTSD; obsessional rituals that interfered with 
routine activities; speech that was intermittently illogical, 
obscure, or irrelevant, which was due to dementia; spatial 
disorientation; or neglect of personal appearance and 
hygiene, which was noted in May 1996 to be normal.  
Consequently, the Board finds that, prior to November 17, 
1997, the disability picture for the veteran's service-
connected psychiatric disability did not more nearly 
approximate the criteria for an increased evaluation under 
either the old or the new rating criteria.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  The record reflects that, prior to 
November 17, 1997, the veteran seldom required 
hospitalization solely for his service-connected psychiatric 
disability and that the manifestations of the disability were 
those contemplated by and encompassed within the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not warranted.

II.  Special Monthly Compensation

Factual Background

VA outpatient records dated from November 1995 to November 
1997 reveal that a psychosis, not otherwise specified, was 
the assessment in February 1996.  The assessment in April 
1997 was dementia.

On VA examination in May 1996, the veteran complained of 
nervousness, nightmares, flashbacks, exaggerated startle 
response, hypervigilence, poor concentration, memory loss, 
auditory and visual hallucinations, depression, and insomnia.  
On mental status examination, the veteran was well-groomed 
and oriented to person and time but not place; his speech was 
normal and relevant.  His memory was fairly impaired, as was 
his ability to think abstractly.  The examiner noted that 
many of the veteran's symptoms appeared to be due to PTSD and 
open heart surgery and that he appeared to have some symptoms 
of dementia.  It was noted that the veteran was taking 
medication that might influence memory loss and could 
exacerbate cognitive dysfunction.  The Axis I diagnoses were 
PTSD, schizo-affective disorder, and vascular dementia with 
depressed mood.  

The veteran was hospitalized at a VA hospital from September 
to October 1997 with complaints of worsening nervousness and 
depression.  His condition improved with treatment.  The 
discharge diagnoses were major depression and PTSD.

On VA examination in November 1997, the veteran said that he 
did not go out to socialize, even with his family, and that 
he was very anxious and nervous in social settings.  The 
impressions were dysthymic disorder; major depression with 
psychotic features; and dementia, not otherwise specified.  
It was noted that the veteran had multiple medical problems, 
including chronic obstructive pulmonary disease, coronary 
artery disease, noninsulin dependent diabetes mellitus, and 
status post cerebrovascular accident.  Global assessment of 
functioning (GAF) was 39.

The veteran's daughter indicated at a VA examination in May 
1998 that since the veteran's stroke, he had lost significant 
capacity to function.  The veteran said that he could hardly 
remember anything.  His social contacts were mostly with his 
children, who visited him.  He said that he felt too sick for 
a mental status evaluation.  The examiner noted that the 
veteran appeared disoriented.  The diagnoses were dysthymia; 
and dementia, vascular with depressed mood.  Multiple 
physical disabilities were also diagnosed.  It was noted that 
although it was difficult to determine, the veteran's GAF 
score due solely to service-connected disability might be a 
previously noted score of 50.

VA outpatient records dated from August 1998 to June 1999 
show the diagnoses in June 1999 of PTSD and double depression 
(dysthymia with major depression recurrent with psychotic 
features, dementia NOS).

According to a July 1999 statement from Lon E. Lafferty, 
M.D., the veteran had suffered a left cerebrovascular 
accident in 1997 that resulted in right hemiparesis.  
Consequently, he was unable to operate a motor vehicle and 
required 24-hour assistance with daily activities.  In an 
August 1999 statement from Dr. Lafferty, it was noted that 
the veteran also had anxiety/depression secondary to his 
cerebrovascular accident.  According to a November 1999 
statement from Dr. Lafferty, the veteran's anxiety had gotten 
progressively worse.  The veteran had difficulty functioning 
in crowds.  Also, he had severe mood swings and other signs 
and symptoms of an anxiety disorder, including difficulty 
sleeping, fatigue, poor memory and poor concentration.  The 
veteran was considered totally and permanently disabled 
secondary to a chronic, progressive, generalized anxiety 
disorder.

The veteran complained on VA psychiatric examination in March 
2000 of feeling bad and of a lack of energy.  He said that he 
was still grieving the death of his wife and one of his sons.  
The veteran was described as well-groomed with coherent 
speech.  He noted thoughts of suicide, but no plans, and 
auditory hallucinations.  His affect was constricted; his 
mood was dysphoric.  It was noted that the veteran could not 
cooperate for a mental status examination.  The Axis I 
diagnoses were major depression with psychotic features; 
dysthymia; and dementia with depressed mood.  Axis III 
diagnoses were status post cerebrovascular accident, status 
post coronary artery bypass graft, chronic obstructive 
pulmonary disease, insulin required diabetes mellitus, and 
hearing loss.  His GAF was noted to be 45, with his 
functional total GAF approximately 37.  

A VA general medical examination in July 2000 dealt only with 
the veteran's physical problems.

Analysis

Additional compensation on the basis of housebound status is 
warranted where the veteran has, in addition to a single, 
permanent service-connected disability rated 100 percent 
disabling, (1) additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.350(i) (2000).

The veteran's service-connected disability is a psychiatric 
disorder, evaluated as 70 percent disabling from November 17, 
1997; he has also been assigned a total disability rating 
based on unemployability due the service-connected 
psychiatric disability.

Obviously, apart from his service-connected psychiatric 
disability, the veteran does not have additional service-
connected disability or disabilities rated at 60 percent.  
Although it is contended that the veteran is factually 
housebound, the evidence shows that his most prominent 
disability involves his nonservice-connected cerebrovascular 
accident with resulting right hemiparesis and his dementia.  
In fact, it was noted by Dr. Lafferty in July 1999 that the 
veteran's cerebrovascular accident rendered him unable to 
operate a motor vehicle and required 24-hour assistance with 
his daily activities.  Even though Dr. Lafferty noted in 
November 1999 that the veteran was 100 percent totally and 
permanently disabled secondary to his service-connected 
psychiatric disability, there is no medical opinion that the 
veteran is substantially confined to his dwelling and the 
immediate premises as a direct result of his service-
connected neurosis and that any such confinement is 
reasonably certain to continue throughout the veteran's 
lifetime.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly compensation based on being housebound due to 
the veteran'' service-connected psychiatric disability.  


ORDER

An increased evaluation for psychiatric disability prior to 
November 17, 1997, is denied.

Entitlement to special monthly compensation based on 
housebound status is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

